 

Case: 5:14-cv-01698-DCN Doc #: 53 Filed: 02/05/21 1 of 4. PagelD #: 563

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 5:14 CV 1698
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
)
REAL PROPERTIES LOCATED AT: ) MEMORANDUM OPINION
) AND ORDER

 

7915 RIDGETOP DRIVE, TWINSBURG, )
SUMMIT COUNTY, OHIO, PERMANENT )

PARCEL NO.: 62-05517, et al., )
)
Defendants. )

This matter is before the Court on the Motion to Amend Case Forfeiture (Docket #51)
filed by Delores Knight. Ms. Knight asks the Court to amend the Civil Forfeiture Case “to
correct the error [of] forfeiture of 7915 Ridgetop Drive, Twinsburg, Summit County, Ohio (“the
Property”), arguing that the Property was unconstitutionally seized in violation of the Fourteenth
Amendment Due Process Clause.

I. Factual and Procedural Background.

As accurately set forth by the United States, the Factual and Procedural Background of

this matter is as follows:

 
 

Case: 5:14-cv-01698-DCN Doc #: 53 Filed: 02/05/21 2 of 4. PagelD #: 564

1. On August 4, 2014, the United States filed the Complaint in Forfeiture
R. 1) in the instant case. Therein, forfeiture of the following properties was
sought:

* 1048 Morning Glory Drive, Macedonia, Summit County, Ohio
(Permanent Parcel Number: 33-13189); and,

¢ 7915 Ridgetop Drive, Twinsburg, Summit County, Ohio (Permanent
Parcel Number: 62-05517).

2. On January 25, 2017, a Status Conference was held in the instant case.
Thereafter, on January 27, 2017, Minutes of Proceedings R. 48) were filed, which
stated the following: “. .. Government will work through criminal case and then
dismiss this case. Case will be stayed. ,, ,”

3. On January 20, 2017, a jury trial was concluded in the related criminal
case as to defendant Delores Knight. Guilty verdicts were returned on Counts 1,
2-3, and 7-15 of the Indictment. Count 1 charged defendant Knight with
Conspiracy to Commit Health Care Fraud, in violation of 18 U.S.C. § 1349.
Counts 2-3 charged Health Care Fraud, in violation of 18 U.S.C. § 1347; and,
Counts 7-15 charged Money Laundering, in violation of 18 U.S.C. § 1957.
(See, N.D. Ohio Case No. 1:15-CR-222, R. 110: Jury Verdict as to Delores
Knight).

4. Also on January 20, 2017, jury verdicts on forfeiture were returned as to
Delores Knight. The jury found that the above-described properties are subject to
forfeiture. (N.D. Ohio Case No. 1:15-CR-222, R. 112: Jury Verdict on Forfeiture).
Particularly, the jury found that the above-described properties:

(i) were purchased, directly or indirectly, with gross proceeds from the
offense (Conspiracy to Commit Health Care Fraud) charged in Count 1 of the
Indictment;

(ii) were purchased, directly or indirectly, with gross proceeds from the
offense (Health Care Fraud) charged in Counts 2-3 of the Indictment; and,

(iii) were involved in the money laundering offenses. (Id.)

5. On May 19, 2017, the Final Order of Forfeiture was entered in the
related criminal case. (N.D. Ohio Case No. 1:15-CR-222; R. 152: Final Order of
Forfeiture). As set forth in that document, each/all of the procedural safeguards of
21 U.S.C. § 853(n) and Rule 32.2 of the Federal Rules of Criminal Procedure
were satisfied. Particularly:

 
 

Case: 5:14-cv-01698-DCN Doc #: 53 Filed: 02/05/21 3 of 4. PagelD #: 565

° In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C)
of the Federal Rules of Criminal Procedure, notice of the forfeiture
was posted on an official government internet site for at least 30
consecutive days, beginning on February 15, 2017 and ending on
March 16, 2017. (Id., at § 4).

No third-party claims to the subject properties were made as a
result of the internet notification. (Id., at | 5).

° Mark Adams, the surviving spouse of Theresa Adams, was a
potential third-party claimant to the subject property located at
7915 Ridgetop Drive, Twinsburg, Ohio. (Id., at J 6).
The United States Attorney’s Office, Northern District of Ohio
(USAO), and Mark Adams entered into an Agreement with respect
to the subject Ridgetop Drive property. Therein, Mark Adams
consented to the forfeiture of the property and the USAO
acknowledged that the forfeiture of the property “does not include
personal effects located at the property, such as wedding albums
and movable furniture (e.g., tables, chairs, sofas).” (Id., at { 8).

. The Estate of Theresa Adams, Deceased — Delores Knight,
Executor, also was a potential third party claimant to the subject
property located at 7915 Ridgetop Drive, Twinsburg, Ohio. (Id., at

9).

On February 15, 2017 — pursuant to 21 U.S.C. § 853(n)(1) and
Rules G(4)(b)(iii)(A) and G(4)(b)(iii)(B) of the Supplemental
Rules for... Asset Forfeiture Actions (as incorporated by Rule
32.2(b)(6)(D) of the Federal Rules of Criminal Procedure) - service
of a Notice of Forfeiture was made, by certified mail, on the Estate
of Theresa Adams, Deceased — Delores Knight, Executor, c/o
Bradford D. Zelasko, Esq. (Id., at . f] 10 and 13; see, also, N.D.
Ohio Case No. 1:15-CR-222; R. 126: Return of Service). Bradford
D. Zelasko was the attorney for Executor Delores Knight. (Id., at J
10).

The Estate of Theresa Knight Adams, Deceased — Delores Knight,
Executor, failed to file a petition asserting an interest in the subject
Ridgetop Drive property as required by 21 U.S.C. § 853(n)(2). (Id.,
at J 14).

6. Finally, all forfeiture-related issues involving the above-described

properties having been handled in the related criminal case (N.D. Ohio Case No.
1:15-CR-222), this Court dismissed the instant civil forfeiture case by a marginal

-3-

 
 

Case: 5:14-cv-01698-DCN Doc #: 53 Filed: 02/05/21 4 of 4. PagelD #: 566

entry Order R. 50) filed on June 7, 2017.
(Docket #52 at pp.2-4, Footnote Omitted.)

Assistant AUSA James L Moreford states that he was in communication with attorney
Bradford D. Zelasko, the attorney for Executor Delores Knight, during the relevant time period
and attaches an email chain confirming Mr. Zelasko was aware of the Forfeiture Action against
the Property. (Docket #52 at Footnote 1, citing Exhibit 1.)

I. Conclusion.

The Property was finally forfeited to the United States in Case No. 15 CR 222, and, as set
forth above, each of the procedural safeguards set forth in 21 U.S.C. § 853(n) and Fed. R. Crim.
P. 32.2 was satisfied. The Estate of Theresa Adams, Deceased-Delores Knight, Executor, as a
potential third-party claimant to the Property, was properly notified of the Forfeiture Action, but
did not file a Petition asserting an interest in the Property in the related criminal case.

Accordingly, the Motion to Amend Case Forfeiture (Docket #51 is DENIED.

9 ,
i

   
 
 

/ f |
IT IS SO ORDERED. [hh,

 

 

VETS YV | ,
DONALD C. NUGENT}
Senior United States District Judge

 

 

 
